                      JN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DMSION
                                 No. 5:16-CR-163-D


UNITED STATES OF AMERICA,                    .)
                                              )
                 v.                           )              ORDER
                                              )
IIDGH MONROE DYSON,                           )
                                              )
                              Defendant.      )


        On August 27, 2018, Hugh Momoe Dyson ("Dyson" or "defendant") filed objections to

writs of garnishment issued to Coastal Federal Credit Union and State Employees' Credit Union,

                                    a
claimed exemptions, and requested hearing [D.E. 100, 101 ]. Essentially, Dyson contends that the

minimum payment plan in his criminal judgment bars the government's collection efforts. He is
                                                                                                 '
mistaken. The court ordered his monetary penalties due and payable in full immediately. [D.E. 62]

6-7. The judgment authorizes the United States to take any collection action permitted by law,

including garnishment, until the debt is paid in full. See United States v. K!'ol, No. 5: 15-CR-292-

FL, 2018 WL 1792129, at *5 (E.D.N.C. Apr. 16, 2018) (unpublished); United States v. Hill,.No.

4:13-CR-28-BR, 2017 WL 2964016, at *2 (E.D.N.C. May 24, 2017) (unpublished), aff'd, 706 F.

App'x120(4thCir.2017)(percuriam)(unpublished);UnitedStatesv.Blondeay,No.5:09-CR-117-

H, 2011 WL 6000499, at *4 (E.D.N.C. Nov. 1, 2011) (unpublished), M&R adopted, 2011 WL

6001281(E.D.N.C.Nov.30,2011)(unpublished). Thepaymentplaninthejudgmentisaminimum

payment plan, and does not preclude the government's emotcement action.

       In sum, Dyson's objection to the writs ofgarnishment is DENIED. Moreover, for the reasons

explained by the government [D.E. 108], defendant's claimed exemptions and request for a hearing

lack merit and are DENIED.
SO ORDERED. This jJ_ day ofNovember 2018.




                                 2
